       Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 1 of 26




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  21	  
       Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 2 of 26

                                                                                                           USOO623.0185B1

(12) United States Patent                                                         (10) Patent No.:                          US 6,230,185 B1
       Salas et al.                                                               (45) Date of Patent:                                        May 8, 2001

(54) METHOD AND APPARATUS FOR                                                         5,390,297           2/1995 Barber et al. ........................ 395/200
         FACILITATING COMMUNICATION                                                   5,392.400           2/1995 Berkowitz et al. .................. 395/200
         BETWEEN COLLABORATORS IN A                                                      E. 9.
                                                                                       2- - -2
                                                                                                                    Richara
                                                                                                                    enderSOn, Jr. et al. ...........
         NETWORKED ENVIRONMENT                                                        5,671,412           9/1997 Christiano ............................ 395/615
(75) Inventors: Pito Salas, Arlington; Jeffrey Beir,                                               2       . E. - - - -                                     "3.3 8.
                       Winchester; Melissa Leffler, Concord;                          5724.508            3/1998 E. Jr. et al... 395/200
                       Glenn McDonald; Paul Kleppner,                                 5,781,727           7/1998 Carleton et al. ..................... 395/200
                       both of Cambridge; Neal Finnegan,                              5,793,365 * 8/1998 Tang et al. ........................... 345/329
                       Arlington; Craig Morrisey, Wellesley;                          5,801,700 9/1998 Ferguson .....                          . . 345/349
                       Patrick Crowlew,
                                      y, Arlington,
                                              glon, all of MA                         5,826,025 * 10/1998 Gramlich .                                            ... 709/217
                       (US)                                                           5,829,001 10/1998 Li et al. .......                  ... 707/10
                                                                                      5,862,330 * 1/1999 Anupam et al. ..................... 709/204
(73) Assignee: eRoom Technology, Inc., Cambridge,                                     5,862,346           1/1999 Kley et al. ........................... 395/200
                       MA (US)                                                        5,918,010 6/1999 Appleman et al.              ... 395/200.33
                                                                                      5,923,845 * 7/1999 Kamiya et al. ................... 379/93.15
(*) Notice:            Subject to any disclaimer, the term of this                       E.             : 22: Each ? al. .................... 22,
                       patent is extended or adjusted under 35                         2Y- - -a-                                 -   --- ---------- --- --- ------


                       U.S.C. 154(b) by 0 days.                                * cited by examiner
(21) Appl. No.: 09/116,069                                                     Primary Examiner Viet D. Vu
(22) Filed:     Jul. 15, 1998                                                  E. Attorney, Agent, or Firm Testa, Hurwitz & Thibeault,
                   Related U.S. Application Data                               (57)                             ABSTRACT
(63) Continuation-in-part of application No. 08/893,111, filed on              A method for facilitating communication between collabo
     Jul. 15, 1997.                                                            rators in a HyperText Markup Language (HTML) environ
(51) Int. Cl." .................................................. G06F 1300    ment which includes the steps of receiving data via a
(52) U.S. Cl. .......................... 7091205. 709,219, 7091328;
                                                            707/513
                                                                               network connection; storing the received data in a database;
                                                                               retrieving an HTML file from a memory element; and using
                                                                               the stored data in conjunction with the HTML file to
(58) Field of Sears 205,217,219,223, ''. 3.                                    generate an HTML page for display. The data received via
                                   s    707/1 o 104 500 50 513                 the network connection includes an indication that an HTML
                                                 s      s     s      s         page includes discussions among collaborators. The HTML
(56)                      References Cited                                     page rendered for display includes at least one discussion
                                                                               among collaborators. A corresponding System is also dis
                   U.S. PATENT DOCUMENTS                                       closed. At least one vote/poll item can be embedded within
       5,220,657      6/1993 Bly et al. ............................. sos as   a discussion group.
       5,233,687      8/1993 Henderson, Jr. et al.              ... 395/158
       5,379,374      1/1995 Ishizaki et al. ...................... 395/155                            21 Claims, 13 Drawing Sheets




                         12"
  Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 3 of 26


U.S. Patent        May 8, 2001           Sheet 1 of 13            US 6,230,185 B1



     do                     O
                            CN
                                      co
                                      real




                                               co
           w                     ve




                                                         CO
                    s
                                                         re   S
  Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 4 of 26


U.S. Patent        May 8, 2001     Sheet 2 of 13       US 6,230,185 B1




           N
                                                   &




   CN
   CN
               N
                                 {t-:&    (
                                                       st
  Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 5 of 26


U.S. Patent        May 8, 2001     Sheet 3 of 13       US 6,230,185 B1




                                  30




              ZCACAA/CCOOO VVNN
                                 Ea.          A
              47AACCA VONN




                                 FIG 3
Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 6 of 26
  Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 7 of 26


U.S. Patent        May 8, 2001     Sheet 5 of 13       US 6,230,185 B1




                          RETRIEVE                       502
                          TEMPLATE


                   USEDATABASE TO
                  INSERT VALUES FOR                      504
                 REPLACE PROPERTIES


                       SYNCHRONIZE
                       LOCAL VALUES                      506
                       THAT ARE OUT
                         OF DATE


                            RENDER
                             PAGE                        508




                                 FIG. 5
  Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 8 of 26


U.S. Patent         May 8, 2001    Sheet 6 of 13       US 6,230,185 B1




                  CHECK FOR LOCAL
        602         AVAILABILITY
                       OF FILE


                 LAUNCH INDICATED
        604        APPLICATION


              606         HAS
                      APPLICATION
                        EXITED2



              608
                          FILE
                       MODIFIED2



        610                                           DONE




                                   F.G. 6
  Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 9 of 26


U.S. Patent        May 8, 2001     Sheet 7 of 13         US 6,230,185 B1



                        CREATE OR                  702
                        MODIFY FILE


                     DRAGAND DROP                  704
                   FILE ONTO BROWSER


                   ACCESS CONTROL
                  CHECK FOR CREATION               706
                    ORMODIFICATION
                        RIGHTS


                     FILESTORED ON
                       LOCAL DISK                  708


                   SEND COMMAND TO
                   SERVER TO CREATE                710
                       NEWFILE


                      TRANSFER FILE                712
                       USING HTTP




                           FIG 7
 Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 10 of 26


U.S. Patent       May 8, 2001     Sheet 8 of 13         US 6,230,185 B1




                 OBTAN AND STORE                  802
                  PROXY SETTINGS


                     ESTABLISH                    804
                  AUTHENTICATION
                      CONTEXT


                    ESTABLISH
                 HTTP CONNECTION                  806
                   WITH SERVER


                 SERVER RECEIVES
                   AND STORES                     808
                TRANSMITTED DATA




                         FIG. 8
 Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 11 of 26


U.S. Patent                                            US 6,230,185 B1
 Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 12 of 26


U.S. Patent       May 8, 2001     Sheet 10 of 13       US 6,230,185 B1
 Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 13 of 26


U.S. Patent       May 8, 2001        Sheet 11 of 13    US 6,230,185 B1




                                 S316Oldu)
 Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 14 of 26


U.S. Patent                                            US 6,230,185 B1
 Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 15 of 26


U.S. Patent        May 8, 2001    Sheet 13 of 13        US 6,230,185 B1




  1302
          RECEIVE REOUEST
              FOR PRODUCT


             GENERATE
  1304     LCENSE STRING


              TRANSMIT                   RECEIVE LICENSE
  1306     LICENSE STRING                  STRING INPUT        1308
           TO REQUESTOR                   BY REQUESTOR


                                          VERIFY STRING
                                             INPUT BY          1310
                                            REQUESTOR


                       DENY
          1314        ACCESS



                                              ALLOW
                                              ACCESS        1316



                            FIG. 13
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 16 of 26


                                                     US 6,230,185 B1
                              1                                                                  2
          METHOD AND APPARATUS FOR                                       FIG. 1 is a block diagram of a System for providing a
         FACLITATING COMMUNICATION                                     collaborative work environment;
         BETWEEN COLLABORATORS IN A                                      FIG. 2 is a diagrammatic view of a facility as Stored by a
           NETWORKED ENVIRONMENT                                       Server database;
           CROSS-REFERENCE TO RELATED                                    FIG. 3 is a diagrammatic view of a client workstation that
                  APPLICATIONS                                         may be used in the system of FIG. 1;
                                                                         FIG. 4 is a screen shot of an HTML page viewed by a user
  This application continuation-in-part of U.S. patent appli           of the system of FIG. 1;
cation Ser. No. 08/893,111, filed Jul. 15, 1997.                         FIG. 5 is a flowchart of the steps taken by a client
                                                                  1O
               FIELD OF THE INVENTION                                  workstation to render an HTML page of the sort depicted in
                                                                       FIG. 4;
  The present invention relates to networked Systems and,                 FIG. 6 is a flowchart of the steps taken by a client
more particularly, to electronic distribution of products.             WorkStation to allow users of the System to edit files,
          BACKGROUND OF THE INVENTION                             15      FIG. 7 is a flowchart of the steps taken by the client
   The world wide network of computers commonly known                  WorkStation to allow users of the System to upload files to a
as the “Internet” has grown rapidly over the last several              Server using a "drag-and-drop' interface;
years. Much of this growth has been driven by the increase                FIG. 8 is a flowchart of the steps taken by the system to
in popularity of the World Wide Web (“WWW” or “Web”).                  transfer a file using HTTP;
The WWW is a collection of files written using HyperText                 FIG. 9 is a screen shot of one embodiment of an eRoom
Markup Language (HTML), commonly referred to as “Web                   containing a discussion group item in the item box;
pages.” HTML files may be easily configured and created by               FIG. 10 is a screen shot of one embodiment of an eRoom
users and accessed and displayed using Specialized applica             displaying a discussion group item;
tions known as Web browsers, which allow a user to access         25
                                                                         FIG. 11 is a screen shot of one embodiment of an eRoom
and view HTML files using a graphical user interface.                  displaying a discussion group item associated with an item;
   Partially as a result of this growth in popularity, many              FIG. 12 is a screen shot of one embodiment of a dialog
products can now be distributed to consumers with relative             box presented to a user to create a vote/poll item; and
ease. Unfortunately, many users will not purchase a product              FIG. 13 is a flowchart of the steps taken to electronically
without first trying the product. However, it is currently             distribute and control access to a file.
difficult to Subsequently control access to a distributed
product.                                                                          DETAILED DESCRIPTION OF THE
                                                                                          INVENTION
            SUMMARY OF THE INVENTION
                                                                          Referring now to FIG. 1, and in brief overview, a system
   The present invention relates to Systems and methods for       35   for providing a collaborative work environment via a net
controlling access to a product that has been distributed. In          work is shown. Client WorkStations 12' are connected to one
particular, the Systems and methods described below allow              or more servers 14. The client workstations 12" may be
a product to be distributed to a user for demonstration                connected in any physical arrangement Such as a Star, loop,
purposes without losing control of usage of the product. The           ring, or bus. The network connecting client WorkStations 12
systems and methods described below also allow multiple           40   and the Server 14 may use any physical media, including
users access to a product for demonstration purposes while             wireless, provided that the physical media Supports the
requiring only a single authorization to grant access to all           HyperText Transfer Protocol (HTTP).
USCS.
                                                                          The Server 14 Stores information relating to a project or a
   In one aspect, the present invention relates to a method for        Set of projects, referred to as a facility, in a database 20
controlling access to a product. A request is received for a      45   which may be a flat database, relational database, multi
product. A license String that controls access to the product          dimensional database, or object-oriented database. Each
is generated Substantially at the time the request is received.        server 14 may store more than one database 20, where each
The generated license String is transmitted to the requester.          database 20 represents a different facility. For example, one
The requester may enter the license String into the product            Server may host project facilities for Separate research efforts
in order to gain access to it.                                    50   within one organization or for Separate research efforts by
   In another aspect, the present invention relates to a System        Separate organizations. Each facility is viewed by a user as
for controlling access to a product. The System includes an            a directory of eRoom pages. Referring now to FIG. 2, a
input unit which receives a request for a product. The System          directory of eRooms 22 as stored in the server database 20
also includes a license String generator in electrical com             is shown. Each entry provides at least one link to an eRoom
munication with the input unit. The license String generator      55   front page 24, which in turn may contain other eRoom pages
produces a license String that controls access to the product.         27, folders containing database objects 28 or files 29.
The license String is generated Substantially at the time a               Databases 20 may be stored by the server 14 on any
request is received. The System also includes an output unit           convenient mass Storage device. For example, FIG. 1 depicts
for transmitting the generated license String to the requestor.        an embodiment in which the server 14 stores the database 20
        BRIEF DESCRIPTION OF THE DRAWINGS
                                                                  60   on an associated hard disk drive 16. Alternatively, the Server
                                                                       14 may store the database in Random Access Memory
   The invention is pointed out with particularity in the              (RAM) if the database 20 is capable of fitting within the
appended claims. The advantages of the invention described             physical memory space of the server 14. The server 14
above, as well as further advantages of the invention, may be          responds to requests for portions of the database 20 made by
better understood by reference to the following description       65   the client WorkStations 12" and transferS the requested data
taken in conjunction with the accompanying drawings, in                objects over the network to the requesting client WorkStation
which:                                                                 12.
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 17 of 26


                                                     US 6,230,185 B1
                               3                                                                       4
  The server database 20 stores various tables which con                objects belonging to a particular Set of eRoom pages that
tain information about eRooms, members, acceSS controls,                have not been read by the user. If it is desired to provide this
and other data objects. For example, a members table may                functionality, an additional entry in the unread table must be
be provided which includes unique identification codes for              made to allow data objects to be distinguished based on
each user, a table value indicating for which eRooms the                Some indication of affiliation.
user fulfills a coordinator role, a table value which indicates           Certain important information, Such as hierarchy and
for which eRooms the member fulfills an observer role, and              navigation information, related to the project database 20 is
a value describing the last time the member record was                  considered "skeleton' information. Skeleton information is
modified. Similarly, an eRooms table may be provided                    a set of database records that contain basic properties needed
which includes a globally unique handle identifying the                 to display Web pages representing the project and therefore
eRoom and one or more room flags which indicate various                 client WorkStations 12" require frequent updates of this
room attributes, Such as whether a coordinator can create an            information. Accordingly, it is generally desirable to exclude
eRoom, or whether the eRoom is a temporary, or trial,                   large information from Skeleton information associated with
eRoom. Objects may also be represented by a table which                 a project, Such as notes relating to an ongoing discussion, to
includes as fields identification codes for each data object,      15   facilitate transmission of the skeleton information to client
one or more flags which are used to distinguish various                 workstations 12'.
objects, one or more flags which are used to determine the
behavior of objects (editability, Searchability, and others), a            The client WorkStation 12" uses project data received from
field indicating the date the object was created, a field               the server 14 in combination with one or more template files
indicating who created the object, a field identifying the              to create and display to the user of the client WorkStation a
parent of the object, and a field identifying the date the              private, Secure collection of HTML pages that provide a
object was last modified, among others.                                 Virtual workroom for members of a team, whatever its size
   Referring also to FIG. 3, The client workstation 12" may             and wherever the members of the team are physically or
be any machine that Supports reception and transmission of              corporately located, may be referred to throughout as an
data Signals over an HTTP network. In general, a client            25
                                                                        “eRoom”, or an “eRoom page'. An eRoom is a set of
WorkStation 12" is a personal computer executing a                      connected HTML pages displayed to a user that displayS
“browser' program to display an HTML page 40, on the                    project-related files, data, and discussion lists. Members of
Screen 30 of the client workstation 12'. The user interacts             a team may congregate, share work and files, discuss ideas,
with pages displayed by the browser utilizing a "point-and              Stay informed and otherwise collaborate on common
click” interface, i.e., the viewing user uses a mouse 32 to             projects using an eRoom.
manipulate a cursor 42 that is also displayed on the Screen                Client WorkStations 12" generally have local memory
30 of the client workstation 12'. Once the cursor 42 is over            elements for Storing data objects of files associated with a
a particular portion of the HTML page 40, the viewing user              project that are downloaded from the server 14 as well as
signals by “clicking” or “double clicking” a button 33 on the           one or more eRoom templates. A client WorkStation 12" may
mouse 32. Alternatively, the viewing user may also Signal by       35   have an associated mass Storage device Such as a hard disk
pressing a key on an associated keyboard 36, Such as the                drive 16" or a tape drive 18" for storing the set of eRoom
“return' key. In other embodiments, the Viewing user may                templates, although if a client WorkStation 12" is provided
not use a mouse 32 at all, but may instead use a touchpad,              with enough RAM to store the set of eRoom templates, then
a trackball, a pressure-Sensitive tablet and pen, or any other          the mass Storage devices need not be provided.
input mechanism for manipulating the cursor.                       40      FIG. 4 depicts an embodiment of an eRoom page 60 that
  The client workstation 12" uses a local database 20' to               a user might encounter while using a popular “browser'
Store data objects related to a project, while external files           program, Internet Explorer, manufactured by MicroSoft Cor
related to a project (Such as a word processing document of             poration of Redmond, Wash. The eRoom page has five
a set of meeting minutes) are stored in the client worksta              major elements: a page element 402, a navigation bar 404;
tion's 12' local file system. The client database 20' may be       45   a graphical identifier 406; an item box 408; and a shortcut
provided as a flat file database, relational database, multi            list 410.
dimensional database, or object-oriented database. For                    The page element 402 may include subelements. In the
example, a typical relational database that may be used to              embodiment depicted in FIG. 4, a discussion 420 is embed
provide a client database 20' is Jet Database Engine, manu              ded within the page and there is a facility to allow a viewer
factured by Microsoft Corporation of Redmond, Wash. The            50   to contribute to the discussion 422. The embedded discus
database 20' stored on the client workstation 12" contains a            sion 420 and the contribution facility 422 may be imple
relevant subset of the data objects stored by the server 14.            mented as ActiveX controls, a JAVA applet, or various other
That is, the database 20' stored by the server 14 typically will        means. Further, the facility name is displayed 424, as is the
contain more information about a particular project than the            name of the viewed page 426 and a description of the viewed
database 20' stored by the client workstation 12'.                 55   page 428.
  However, the database 20' stored on the client workstation               The navigation bar 404 provides a number of controls for
12' may contain tables which are not stored by the server               the viewer of the page. For example, in the page embodi
database 20. For example, a client WorkStation 12 may store             ment shown in FIG. 4, the navigation bar 404 provides eight
in its database an “unread” table which indicates which                 commands; “find,” 442 which performs a find for a specified
objects have been modified since the user of the client            60   object; “members, 444 which permits certain users to
WorkStation 12" has last accessed those objects. An unread              change the membership list and acceSS levels associated
table may include a member identification field and a                   with members; “create, 446 which allows certain users to
modification tag indicating the last modification date and              create new items and pages; “edit,” 448 which allows certain
time of an object. All records may be read from this table to           users to edit eRoom pages; “settings,” 450 which permits
identify to the client workstation 12' every item in a par         65   Settings for the display and management of eRooms to be
ticular eRoom page which has not been read by the user, or              changed; a question mark icon 452 which invokes a help
a Selective database query may be done to return only those             system; a “next unread' icon 454 which displays to the
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 18 of 26


                                                     US 6,230,185 B1
                               S                                                                              6
viewer an unread item or file; and an up-arrow icon 456                    As noted above, users interact with eRooms by using Web
which displays the “parent” of the eRoom currently being                browsers in a traditional manner. That is, users may traverse
Viewed, that is, it displays an eRoom page one logical level            a hyperlink to access an eRoom, or users may directly enter
“up” from the currently viewed eRoom page.                              a URL address into the browser. Regardless of the manner
   The graphical element 406 is used to pictorially identify            in which the URL address is accessed, the browser retrieves
the viewed page. The graphical element 406 may be a                     the HTML file in order to display it. However, if the URL
corporate logo or other organizational identifier. The graphi           address is an eRoom, the server of the file returns a file of
cal element 406 may be static (as depicted in FIG. 4) or it             control information, referred to as a “wrapper” file. The
may be a dynamic identifier Such as a JAVA Script or                    wrapper file is an HTML file which contains, among other
ActiveX control.                                                        information, an identification of the object to be displayed.
  The item box 408 collects and displays items associated               The wrapper file delivers an object ID which is used by the
with the project represented by the page 402. In the embodi             client workstation 12 to look up the object in the local
ment shown in FIG. 4, the item box 408 contains a folder of             database 20 stored on the client workstation 12'. The local
items 482, a notes file 486, a spreadsheet file 488, and a word         database 20 includes information about the object, including
processing file 490, each of these being links to other eRoom      15   which eRoom template to use and information regarding any
pages or files. Other items which may be displayed in an                “children' the object may have (for example, items con
item box 408 are version organizers, discussions, links, and            tained in the item box).
Vote/poll items which Survey team membership on one or                     Generation, display, and management of eRooms is con
more issues. AS will be discussed below in greater detail, a            trolled by a "page builder” application residing on the client
discussion item may be associated with any other item in an             WorkStation 12'. The page builder application may be pro
eRoom and a discussion item can be contained in an eRoom
                                                                        Vided as Specialized hardware or Software operating on a
as a Stand-alone item. In further embodiments, discussion               general-purpose machine. In Some embodiments, the page
items may be embedded within other items contained in the               builder application may be provided as an Active X control
eRoom. Each discussion item may itself include at least one             or a COM object.
Vote/poll item that allows discussion participants to decide       25
                                                                           Referring to FIG. 5, the first step that is taken by the page
issues related to the discussion. In Some embodiments, the              builder application is to retrieve the eRoom template indi
vote/poll item is presented to the user “in line” with a series         cated by the wrapper file (step 502). An eRoom template is
of discussion group entries (see FIG. 10). A vote/poll item             an HTML file having additional eRoom-specific information
may also be included in an eRoom as a Stand-alone item. The             embedded in it. The eRoom specific information is generally
item box may also include a facility for creating new items             distinguished from HTML tags. For example, eRoom
492. The item box 408 may also include icons which control              Specific information in an eRoom template may be Sur
how items are displayed in the item box 408. In the                     rounded by “CC” and “a”. Any symbol or set of symbols
embodiment shown in FIG. 4, three icons are provided: an                may be used to distinguish eRoom-specific information So
"icon display” icon 494 (currently selected) which causes               long as eRoom-specific information is distinguishable from
items to be displayed as large icons with identifying text         35
underneath; a “list display' icon 496 which causes items to             HTML tags.
be displayed as Small icons with identifying text to one side              eRoom information in a template includes Sections con
of the icon; and a “report display' icon which causes items             trolling the page itself, the controls on it, and the way the
to be displayed as a list. The displayed list may be                    page's data is presented the page is created or edited.
alphabetized, ordered by Size of item, ordered by creation         40      The Template Section controls Several miscellaneous
date, ordered by modification data, or ordered by Some other                 items about the template itself, for example, the Tem
data field associated with each item.                                        plate Section may include name information, informa
   Items in the item box may include a graphical indication                  tion Specifying which thumbnail appears when the page
that it, or items contained within it, are unread. This may                  template is Selected, a description of the identifying
imply that the item has been newly created, or the item may        45        text that appears under the thumbnail, how children
have been modified Since the viewing user last read it. In                       (i.e. dependent pages) of this type of page are counted,
either event, the graphical indication Signals the user that the                 and whether the page should open automatically when
item should be read. In FIG. 4, the "Brainstorms' folder 482                     created. In one embodiment, the Template Section of a
has an indication 484 that it is unread.                                         Folder may be configured in the following manner:
   eRoom pages also may include a shortcut bar 410. The            50
shortcut bar is a list of shortcuts which provide the viewer
with a convenient way to access other eRoom pages. For                  Begin Template
example, in the embodiment shown in FIG. 4, a shortcut to               {
the directory of eRooms is provided, as well as Shortcuts to                 category = container
                                                                             wizardname = "Folder
the page currently viewed 414 and a shortcut 416 the folder        55
                                                                             thumbnail = folder
482 displayed in the item box 408. The folder shortcut 416                   Icon = 0
includes a graphical indication that there are unread items in               DYNAMIC
the folder 417. The shortcut to the front page of the eRoom                  {
                                                                                   Suffix = “item
currently being viewed 414 also includes a graphical indi                          SuffixP1 = “items
cation that unread items exists in the page 415. Shortcuts         60
                                                                                   OpenOn Create = "no
may be added to the shortcut bar by the viewing user. In                           Blurb = "A container for storing and organizing files, links and
order to read the unread items in the folder 482, the viewing                             other pages.”
user may use the shortcut 416 to access the contents of the
"Brainstorms' folder 482 and determine which items are
unread or the user may simply click on the “next unread”           65
icon 454. The shortcut bar 410 may be provided as an                        The template Section above Specifies the folder template's
ActiveX control or as a JAVA applet or other means.                     name (“Folder”), thumbnail, default icon, and identifying
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 19 of 26


                                                              US 6,230,185 B1
                                7                                                                        8
text (blurb). “OpenOnCreate” specifies that folders are not               column, and has modified column widths. The following is
automatically opened when created, and “Suffix” and “Suf                  an exemplary list of various control properties that may be
fixP1’ control the text that appears with the child count in              used in embodiments of the invention.
the size column when a folder appears in an item box.                       Control Properties
DYNAMIC sections allow the template creator to add                          controlname: the Section to which the control applies.
properties to a page that are not standard template properties.             childtype: which categories of templates may be created
For example, in the example above, Suffix, SuffixP1,                      of this page.
OpenOn Create, and Blurb have been added to this template                   default target: Set if the template has an item box into
by the template creator. The following is an exemplary list               which items dropped on the icon for this page should go.
of various template properties that may be used in embodi                   excludechildcount: Set on item boxes or discussion whose
ments of their invention:                                                 children or notes should not count as part of the page's Size,
   Template Properties                                                    like the Attachments box on a Note page, and the embedded
   Category: Specifies which Set of icons is presented when               discussion areas on folders and version organizers.
a “Change Icon' command is attempted on items with this                      SubStorage: Set if creating one of these should also create
template. Valid choices are “container” (for folders and             15   its first child. Used for discussion, So that the page wizard for
version organizers), “content (for note pages) and “discus                creating a discussion also prompts the user to title and enter
Sion' (for discussions). Discussion notes do have a category              the first note.
(“note'), but actually they never appear with icons.                        InitialView: specifies the initial display mode of items on
   Wizardname: specifies the name of the template when it                 this page (Report, Small icon, Large icon). This property
appears as a choice in the page wizard. “Folder” and “Note”               must be placed within the braces of a DYNAMIC {}
are examples of these.                                                    SubSection within the control template.
   Thumbnail: which thumbnail to display when this tem                       SwitchViews: allows the page to hide from a user the
plate is Selected in the page creation facility. Thumbnails               ability to Switch modes. This property must be placed within
may be brmp files stored in a predefined subdirectory which               the braces of a DYNAMIC {} subsection within the control
refers to them by name without the bmp extension.                    25   template.
   Icon: the index number (within the icon set specified by                 CreateLabel: overrides “Create” as the creation button
“Category”) of the default icon for items with this template.             label. This property must be placed within the braces of a
   Suffix: the string to use after the child count in the size            DYNAMIC {}. Subsection within the control template.
column when items with this template appear in the item                      TitleWidth: specifies the title column width. Otherwise,
box, e.g., “item” for folders, “note” for discussion, “version”           the title column will size itself dynamically to fill the space
for version organizers. This property must be placed within               left by the other columns. This property must be placed
the braces of a “DYNAMIC{}” subsection within the Tem                     within the braces of a DYNAMIC {} subsection within the
plate Section.                                                            control template.
   SuffixP1: the plural version of the Suffix. e.g., “items”,               CreateWidth, Modify Width, OwnerWidth, SizeWidth:
“notes”, “versions'.                                                 35   used to Specify alternate column widths. This property must
   OpenOnCreate: whether or not to open new items of this                 be placed within the braces of a DYNAMIC {} subsection
type automatically when created. “No” for folders, generally              within the control template.
“Yes” for everything else.                                                  TitleName, CreateName, ModifyName, OwnerName,
   Blurb: the identifying text that appears under the thumb               SizeName: used to override "Name”, “Created’,
nail when this template is Selected in the page wizard.              40   “Modified”, “Owner' and "Size' as the column names. This
  The Control Section(s) appear for each eRoom discussion                 property must be placed within the braces of a DYNAMIC
     or item box on the page, Setting various properties like             {} Subsection within the control template.
     the column headers of an item box, or the Sort-direction               ShowSize, Show Owner, ShowModification, Show Cre
     of a discussion. In one embodiment, the Control Section              ation: allowing display or concealment of these columns.
     for the item box in a Folder may be configured in the           45   This property must be placed within the braces of a
     following manner:                                                    DYNAMIC {}. Subsection within the control template.
                                                                            Show CreateTime, ShowModifyTime: set to show time,
                                                                          along with date, in these columns. This property must be
      Begin Control                                                       placed within the braces of a DYNAMIC {} subsection
                                                                     50   within the control template.
          controlname = ERPage                                              ShowSizeSuffix: allows the size column just show a raw
          wizardname = "contents                                          number, not “x notes”, “x items”, etc. This property must be
          childtype = "container,discussion,content,external,link'        placed within the braces of a DYNAMIC {} subsection
          default target = yes                                            within the control template.
          DYNAMIC
                                                                     55      SortColumn: set this to “Create”, “Modify”, “Owner”, or
              InitialView = “Report”                                      “Size' to specify a column other than the name as the initial
              ShowCreation = FALSE                                        Sort key.
              Show ModifyTme = True                                          SortAScending: Specifies reverse or normal Sort.
              ModifyWidth = 116
              SizeWidth = 68                                                ShowHeader: set this to “False' to hide the column
              Width = 443                                            60   headers.
                                                                             Width: set this to the width of the item box. This property
                                                                          is used to make Sure the icons for newly created items are
                                                                          given the correct XY coordinates for Large Icon mode.
   The “DYNAMIC” section for the example above speci                         AnnotationTarget: Set this to the name of an item box in
fies that the item box in a Folder Starts displaying items in        65   the current template to make the Edit New Version command
Report display, does not show a column for creation date,                 appear for items in this item box. The new copies will be
does show the time along with the date in the Modified                    Sent to the item box Specified.
     Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 20 of 26


                                                               US 6,230,185 B1
                                                                                                           10
    The Wizard section: this section defines the functions                      Referring once again to FIG. 5, once the appropriate
         used for creating and editing the page. Each widget in              template has been retrieved from mass Storage associated
         the Wizard is listed here, with properties controlling              with the client workstation (step 502), the next step taken by
         what Sort of widget it is (checkbox, plain text or rich             the page builder application is to replace all of the Replace
         text), the text of the prompt that appears before it, and           Properties contained in the template with project informa
         the default value. The Wizard section in a Folder looks             tion from the project database (step 504). Following is a list
         like this:                                                          of exemplary Replace Properties:
                                                                                Replace Properties
                                                                                Name, Description, UseOescription, UseComments: edit
                                                                             able properties from the page wizard.
Begin Wizard                                                                   SROOM: the name of the eRoom.
{                                                                              SCREATOR: the creator of the eRoom.
     Name
     {                                                                         SCREATEDATE: the date and time the eRoom was
           widgettype = text                                                 created. Allowable formats are “short,” which displays some
           prompt = “Name'                                                   abbreviated form of the date Such as date-slash format or
           default = “                                                  15   month-year format, and "long,” which displays the full year
           indent = 32
           DYNAMIC
                                                                             including month year and day.
            {                                                                   SERDATADIR: the full path subdirectory in which
                longdescription = "Choose a name for this folder, and        eRoom data for the page is Stored.
                add a description of you want one.”                             SDISCUSSIONBODY: the body of a discussion.
                                                                               SDISCUSSIONINDEX: the list of note titles used for the
                                                                             Sidebar indeX in discussions.
     Use Description
     {                                                                          In order to fully render an eRoom the page builder
           widgettype = checkbox                                             application uses the portion of the project database which is
           prompt = "Show description                                        Stored locally on the client WorkStation 12", as well as any
           default = TRUE                                               25   files which are Stored locally, to “fill in any replace prop
     Description                                                             erties contained in the template. For example, if the page
     {                                                                       builder application encounters a SDISCUSSIONBODY
           widgettype = rich text                                            replace property, it accesses the local database 20 cells that
           prompt = “”                                                       contains the discussion indicated by the replace tag and
           default = “
           indent = 0                                                        includes the text of that discussion in the rendered eRoom
           DYNAMIC                                                           page. The page builder application may be written as a
            {
                richtextheight = 153
                                                                             procedural routine that examines an eRoom template for a
                                                                             particular Set of replace properties, in this embodiment, the
                                                                             page builder application would need to be rewritten when
     UseComments                                                        35   ever a new replace property is defined.
     {                                                                          Because multiple users may concurrently, and even
           widgettype = checkbox                                             Simultaneously, perform work on a project, the page builder
           prompt = "&Include space for comments'
           default = TRUE                                                    must ensure that the objects from the local database and
                                                                             locally Stored files are not Stale before inserting them into the
                                                                        40   eRoom template (step 506). Put another way, the client
                                                                             workstation's local project database 20' must be synchro
   The widget section described above specifies four editable                nized with the server's project database 20 to ensure data
widgets in the wizard: a textbox for the title, checkboxes for               coherency. Synchronization may be done in at least four
whether or not to use the description and the embedded                       different ways: (1) periodically in the foreground; (2) event
discussion, and a rich-text box for the optional description.           45   triggered in the foreground; (3) periodically in the back
The following is a list of wizard properties that may be used                ground; and (4) event-triggered in the background. If Syn
in various embodiments of the invention.                                     chronization is done in the foreground, then the user is
    Wizard Properties                                                        blocked from performing any work while the Synchroniza
    Widgettype: which edit widget to use for the property.                   tion occurs. Background Synchronization allows the user to
Can be “text', rich-text” or “checkbox”.                                50   continue working. For example, the object ID for an object
  Prompt: the text to show before the widget.                                is used to query the local database 20'. The object record
  Default: the default value for the property                                may include a modification tag value (as described above),
  Indent: how much to indent the widget to the right of the                  or each data object may be provided with one or more State
prompt. An indent of 0 means to put the widget below the                     bits which can be set to indicate the file or data is stale. If
prompt, not the right of it.                                            55   the modification tag value or State bits indicate that the
  Longdescription: This property must be placed within the                   object needs to be Synchronized, the updated object may be
braces of a DYNAMIC {} subsection within the control                         requested from the Server in the foreground or in the
template used on the first widget in the Wizard section, to                  background. Alternatively, a client WorkStation 12" may
provide an optional extra line of instructions to appear at the              periodically search its entire local database 20' for objects
very top of the wizard page.                                            60   which need to be updated. This may take the form of a
   RichteXtheight: used on rich-text widgets, to control their               database query for objects having a modification tag value
height. This property must be placed within the braces of a                  less than the current value, or a database query for objects
DYNAMIC {}. Subsection within the control template.                          having a particular value for State bit fields. Objects returned
   The header for many pages also includes an “INCLUDE'                      by the query are requested from the Server as discussed
tag, which refers to additional header information for                  65   above.
embedded discussions (see below), which is Stored in a                         Synchronization is enabled by Storing all records in the
Separate template for convenience.                                           Server database with an associated modification tag. The tag
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 21 of 26


                                                      US 6,230,185 B1
                             11                                                                        12
is a positive integer which is taken from an ever-increasing             until the file download is complete. File transferS are accom
counter. The counter increments each time it is read, i.e.,              plished using HTML and this process is described in more
each time a new modification tag is assigned to a data object            detail below.
stored on the server 14. When a client workstation 12'                     Once the file has been downloaded, or if the file was
Synchronizes its local databases and files, it also receives the         already present in local mass Storage, the Watcher launches
current modification tag, i.e., it also receives the current             the application used to edit the file (step 604). The indicated
value of the counter. Alternatively, the current modification            application may be determined using the Object Linking and
tag value can be included as extra information in each                   Embedding standard (OLE), the file suffix (three characters
"wrapper page.” The client WorkStation 12' includes the last             in a DOS-based system), or the server 14 may store file
modification tag value it received when it makes a Subse                 metadata which is transmitted together with the file and
quent Synchronization request. The Server 14 transmits to the            indicates which application should be used to open and edit
client WorkStation 12" any data objects to which the user has            the file. If the server 14 stores file metadata, a list of alternate
appropriate access rights that also have a modification tag              applications may be stored, either on the Server 14 or the
value greater than the modification tag value Sent with the              client WorkStation 12, So that if a client WorkStation does not
Synchronization request. The client WorkStation 12 Stores the       15   have access to a first application, other applications are
received data objects in its local database and Stores the new           Specified which may be used.
received modification tag value. Client WorkStations 12" and                The background daemon waits for the indicated applica
Servers 14 may be separated by relatively slow, lossy chan               tion to exit, or the document to close, before taking further
nels Such as telephone networks. Accordingly, Synchroniza                action (step 606). Once the application has exited, the
tion requests can Sometimes fail for various reasons, e.g., a            background daemon determines if the file has been modified
connection node is out of Service or a necessary transmission            (step 508). If not, the background daemon does not need to
line Suffers too many errors to allow a reliable connection to           take further action, except for freeing the edit lock if one was
be made. In this event, the Synchronization request fails and            set. However, if the file was modified, then it must be
should be retried later.                                                 uploaded to the server 14 using HTTP (step 610). The file
   Once Synchronization has been accomplished and local             25   upload may be done in the background or in the foreground.
database metadata has been updated, the appropriate data                 If done in the foreground the user will be blocked from
objects and values are inserted into the eRoom where                     further work on that file until the upload is complete. Once
indicated by Replace Properties, and the eRoom is displayed              the upload is complete, the Server 14 updates metadata
to the user (step 508) by the browser application in a                   stored in its database 20 that is associated with the file, for
traditional manner (refer to FIG. 4).                                    example, any edit lock Set by the editing user is released.
  Files displayed by an eRoom may be viewed or edited by                   AS noted above, users may perform work on files and
team members having the appropriate acceSS controls                      objects locally and upload the modified files and objects to
(discussed in more detail below). A user indicates that a                the Server 14 for viewing, comment, or further modification
particular file should be retrieved from the server for editing          by other project team members. The Systems and method of
or viewing by any one of a number of traditional methods,           35   the present invention allow users to upload newly created
Such as double-clicking, Selecting the file and pressing the             and modified files to a Server 14 using an intuitive drag
“Enter” key on the keyboard, or pressing the right-hand key              and-drop method.
on a mouse input device and Selecting the appropriate action                Referring now to FIG. 7, a user creates a new file or
from the displayed pop-up menu. File download and Sub                    modifies a file downloaded from the server 14 (step 702). It
Sequent upload, if necessary, is managed by a background            40   should be understood that this Step includes actions Such as
daemon. Alternatively, file upload and download may be                   creating a new version of file locally So that other users may
managed by a separately executing program; the only                      still check out the “original” copy of the file present on the
requirement is that the file upload/download application                 server 14. Once the user is finished editing the file, it may be
executes Separately from the browser application, So that                uploaded to the Server 14 to allow other users access to it.
premature exiting of the browser program is handled appro           45   The user signals that the file should be transmitted to the
priately by upload/download code.                                        Server 14 by dragging the file onto an eRoom displayed by
   Referring now to FIG. 6, the first step taken by the                  the browser (step 704). Dropping the file into the displayed
background daemon is that the local file directory is checked            eRoom invokes an ActiveX control or a background daemon
to determine if the Selected file is already resident in local           process which manages the upload of the file to the Server
mass storage associated with the client workstation 12" (Step       50   14.
602). If the file is not present or is stale, then it must be              The user's access rights are checked to ensure that the
downloaded from the server 14. The file is checked to                    user possesses “create” or “modification’ rights for the page
determine whether another client WorkStation 12 has caused               to which the user desires to upload the file (step 706) and the
an edit lock to be set on the file indicating that the file is           file to be uploaded is stored to local mass storage (step 708).
being edited. This may take the form of a database query for        55   Access rights may be checked over the network in many
the object ID associated with the file which returns at least            ways. For example, each object may be provided with a field
the metadata associated with the file indicating presence or             or fields which identify users that may open, View, and edit
absence of an edit lock. If no edit lock has been Set for a              the object. Alternatively, an object may assign a pre-defined
requested file, the access rights of the requesting user are             value to a field which controls access to the object. For
checked. If the user has appropriate access rights, i.e., “can      60   example, a “coordinator role may be defined and an object
edit' if the user has indicated editing will occur or “can               may identify that any coordinator may edit, open or view it.
view' if the user has indicated only viewing will occur, the                If the user has the appropriate rights, then a command is
user will be allowed to retrieve the file. In the case of a user         sent to the server to create a new file (step 710). This step
that indicated editing will occur, an edit lock is set before the        may be skipped if the user is modifying a file instead of
file is downloaded. This ensures that no other user will be         65   creating a new file. However, creation of a new file allows
able to download the file for editing purposes while the edit            the Server to provide a degree of fault tolerance and version
lock is Set. The requesting user is blocked from further work            control, if those features are desired. If the server has been
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 22 of 26


                                                      US 6,230,185 B1
                              13                                                                         14
instructed to create a new file, a new object is created                 participant. In this embodiment, a coordinator can add
containing metadata associated with the data file and the file           members to the eRoom and may Supersede any rights
is transmitted to the server 14 using HTTP (step 712). If a              granted to users. A reader is Someone who has access to the
file modification is occurring, the Server 14 updates the                eRoom solely to view the content of that eRoom while a
metadata contained by the data object associated with the                participant is a user that may access the eRoom and may edit
file and the file is transmitted to the server 14 using HTTP             the objects and files contained in the eRoom as well as
(step 712). The server 14 associates the uploaded file with              upload new objects and files to the eRoom. User access may
the newly-created data object.                                           be checked by running the database query on the appropriate
   File metadata may include: the name of the file; the Size             table and only allow a user to access the eRoom when that
of the file; the date the file was created; the date the file was        user's name or authentication context appear as an entry in
last modified; access information Such as which users may                the table, i.e., is returned from the database query as a result.
open, View, and edit the file, and information regarding the                Some embodiments, include a “persist layer” which pro
edit Status of the file, Such as whether an edit lock has been           vides persistent Storage to a relational database. The persist
Set by a user.                                                           layer provides an application program interface which
  HTTP Transfer Protocol                                            15   allows application programs to issue individual commands
   Throughout the Specification, whenever reference is made              to relational databases, each command providing a flexible
to transmitting data to or from a client WorkStation 12", the            number of input parameters and output return values. Each
transfer is accomplished using HTTP. While this is the                   persist command may be mapped to a database query
traditional way to transmit HTML files from severs to                    Statement that is used when the command is executed. This
clients, it is not used to transmit HTML files from clients to           mapping is encapsulated, i.e., hidden from clients of the
Servers. The Systems and methods described herein use                    persist layer. Encapsulation of the persist commands allows
HTTP to transmit large files of data, such as word processing            them to be redirected to different databases or optimized
files, spreadsheets, etc. The advantage of using HTTP to                 without requiring the client application program to be modi
transmit all project data is that users from different organi            fied.
Zations can easily and transparently share data Since data          25      In another embodiment, the persist layer described above
transmitted by HTTP will be more compatible with firewalls               is based on the ODBC protocol. ODBC allows an applica
or other Security mechanisms established by their respective             tion program to “prepare” a data query and then execute the
organizations.                                                           prepare Statement multiple times. Execution of prepared
   Referring now to FIG. 8, the first step in transmitting data          Statements offerS Significant performance improvements.
using HTTP is that the client workstation 12" obtains any                The “persist layer” may further monitor which statements
proxy server Settings in use by the browser application                  are executed most often. Based on Statement execution
executing on the client and Stores those proxy Settings for              counts, Statements may be dynamically prepared based on
later use (step 802). The client WorkStation establishes an              their usage. In Some embodiments, a Statement may be
authentication context by connecting to a server using a                 prepared for a limited period of time, after which it is
series of HTTP commands (step 804). This is much like the           35   “unprepared.” Alteratively, a Statement may be prepared
proceSS used for logging into a Server 14 hosting eRooms,                after a certain number of uses and then be unprepared if it
and is described in greater detail below. An authentication              is not used within a certain period of time.
context may be any method for establishing the identity of                 Discussion and Vote/Poll Items
a remote user; a common context is a username-password                     AS noted above, discussion items and Vote/poll items may
pair.                                                               40   be associated with other items contained in an eRoom or
  The client workstation 12' establishes an HTTP connec                  those items may be independent of other items. FIG. 9
tion to the server 14 (step 806) using the proxy settings                depicts an embodiment of an eRoom that contains an
stored in step 802 and sends an HTTP POST request to the                 independent discussion item 902 in the item box 408. When
server 14. The HTTP POST request includes: a URL iden                    provided as an independent item in an eRoom, discussion
tifying a directory located on the Server 14 where the data         45   items 902 and vote/poll items behave as any other item. That
should be Stored; an identification code uniquely identifying            is, they may be moved, renamed, or opened by double
the data; a header containing information about the data Such            clicking. FIG. 10 shows an example of a discussion item that
as authorization information; and the data itself.                       has been opened by double clicking. Alternatively, a discus
   Once the eRoom server 14 has verified the uploading                   Sion item may be associated with a particular item or
user's authentication context, e.g., username and password          50   otherwise embedded within an eRoom or item contained in
pair, it receives the data and Stores it based on the document           an eRoom. FIG. 11 depicts an embodiment of an invention
identification code transmitted in the HTTP POST command                 in which a discussion item 1102 is associated with a note
(step 808).                                                              item 1104. In this embodiment, the discussion item 1102
  AcceSS Control                                                         allows users to provide comments they may have regarding
  AS noted above, the eRoom skeleton is the Set of database         55   the note item 1104.
records that contain the basic properties needed to display an             AS noted above, when a discussion item is associated with
eRoom. The concept of Skeleton information provides a first              an eRoom page, a SDISCUSSIONBODY replace property is
level of acceSS control, because only data objects Stored in             embedded in the HTML code representing the eRoom which
“containers' for which a particular user has Open privileges             contains the discussion. When a page builder application
are Synchronized to that client's WorkStation 12'.                  60   encounters a SDISCUSSIONBODY replace property, the
   Since every file and eRoom item is represented as an                  application accesses the local database 20 cells that contain
object in the database, access of users to each item can be              the discussion indicated by the replace tag and includes the
controlled by entries in the database Schema. For example,               text of that discussion in the rendered eRoom page. Thus, in
every eRoom may be represented by a table which has one                  the embodiment shown in FIG. 11, the eRoom would have
or more of its fields a list of the members that are entitled to    65   a replace property embedded in the HTML code represent
enter the eRoom. In Some embodiments, users may be                       ing the eRoom for the discussion group associated with the
divided into three Separate groups: coordinator, reader; and             note.
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 23 of 26


                                                     US 6,230,185 B1
                              15                                                                      16
  As shown in FIG. 10, individual entries in discussion                 a free text entry field 1220 into which the creator of the
group items may include an indication of the Subject of the             Vote/poll item can enter an alphanumeric String representing
entry 1108, an indication of the author of the contribution             the question to be put to the participants. The create dialog
1110, the date and time of the contribution 1112, and the               box 1200 may also include a free text entry field for
contribution to the discussion itself 1114. In the embodiment           allowable votes that may be cast by a discussion group
shown in FIG. 10, each contribution to the discussion group             member. In this embodiment, the creator of a vote/poll item
also includes a modify icon 1120 for creating a discussion              has entered three choices that discussion group members can
group entry that may have been precipitated by the entry, a             choose: yes; no; and try later. The create dialog box 1200
delete icon 1122 which allows authorized users to delete the            also allows users to provide alternate means of responding
entry, and an immediate reply icon 1124 which allows a                  to the vote/poll question. In the embodiment shown in FIG.
reply to the discussion item to be created. Immediate replies           12, two check boxes are provided that allow the creator of
are, in one embodiment, associated with the entry proxi                 the vote/poll question to allow write-in votes 1222 or to
mally. In one particular embodiment, immediate replies are              allow a discussion group member to cast multiple votes for
                                                                        the same question 1224. In the embodiment shown in FIG.
indented and appear directly beneath the entries to which               12, the create dialog box 1200 also provides a check box
they respond. Access to a discussion group entry to delete or      15   allowing the creator to have the responses to the vote/poll
modify it is controlled as described above.                             question be public or private 1226. The creator creates a
   FIG. 10 shows a Stand-alone discussion group. A Stand                vote/poll item by clicking the finish button 1250 after
alone discussion group has a richer Set of features than a              entering information in the create dialog box 1200. If the
discussion group associated with an item. For example, a                creator elects not to create a vote/poll item, then the user
Stand-alone discussion group includes one or more topics of             may click the cancel button 1252.
discussion 1180. Each individual topic represents a “thread”               Referring back to FIG. 10, a vote/poll item 1150 is
of discussion in a discussion group. In the embodiment                  depicted as it might appear embedded in a discussion group.
shown in FIG. 10, a thread called “Templates” is currently              As depicted in FIG. 10, the vote/poll question entered in the
displayed. Another thread can be viewed by clicking on the              free text dialog box 1220 appears as a question to the user
desired hypertext topic. Users may also add new topics. In         25   1152. The vote/poll item 1150 presents the results of the
the embodiment shown in FIG. 10, a “start a new topic'                  Survey at the time the user accesses the discussion group.
button 1182 is provided. A user begins a new topic by                   Because of the dynamic nature of HTML pages, the polling
clicking on the button 1182.                                            mechanism updates the results of the question at the location
   Stand-alone discussions may have attachments associated              it is embedded in the discussion group item. The results of
with them. In the embodiment shown in FIG. 11, the note                 the Vote/poll may be updated when the client local database
item 1104 has an attachments area 1116 associated with it.              is Synchronized, as described above, or the results of the
Data, files, and other items can be dragged and dropped into            Vote/poll may be updated by the user clicking the refresh
the attachments area 1116. Thus, for example, a Stand-alone             control 1190 provided by the browser. The vote/poll item
discussion group may have an attachments area 1116 asso                 also provides a mechanism for each viewer in the discussion
ciated with it to allow discussion group participants to post      35   group to vote. In the embodiment shown in FIG. 10, a vote
material collateral, or Supportive, of the discussion.                  button 1160 is provided. The vote/poll item depicted in FIG.
   FIG. 11 shows an embodiment of a discussion group                    10 also shows the votes cast in response to the Survey 1162.
asSociated with a note item. A discussion group that is not a           This feature is enabled when the checkbox for showing each
stand-alone item will be referred to as an “embedded dis                person's vote 1226 is checked in the create dialog box 1200.
cussion.” In the embodiment depicted in FIG. 11, embedded          40   The vote/poll item also provides a mechanism for the creator
discussions have no provisions for “threads,” that is, there is         to delete the vote/poll item once a decision has been reached.
only one topic for discussion. Also, users are not given the            In the embodiment shown in FIG. 10, a delete control 1170
ability to create immediate replies to previous discussion              is provided associated with the vote/poll item.
items in this embodiment. In other embodiments, users may                  In other embodiments, the vote/poll item may provide
be given the ability to make immediate replies and create          45   other controls which can be configured by the creator of the
“thread' topics in embedded discussions.                                Vote poll item, Such as requiring each user to vote, allowing
   In the course of conducting a discussion on a particular             certain users to have the option to vote but not requiring
topic of interest, whether embedded or Stand-alone, a con               them to vote, notifying certain users to vote, Specifying a list
tributor to the discussion may Survey the discussion group              of users that are required to vote for a result to be valid or
members with regard to a particular question. To do this, the      50   reminding users to vote after a pre-determined amount of
contributor creates a vote/poll item using the create control           time has passed without a vote being cast by that user. The
446 (shown in FIG. 4). FIG. 12 depicts one embodiment of                vote/poll object controls the number of votes that may be
a dialog box displayed to a user that has Selected the create           cast by any member and, in certain embodiments, limits the
control 446. The dialog box 1200 includes a number of                   number of votes a member can cast to one. Such a feature
controls allowing the user to specify the form the vote/poll       55   may be provided by consulting the database entry represent
item will take, as well as the content of the vote/poll item.           ing the vote/poll item before accepting a vote from a user. In
For example, in the embodiment depicted in FIG. 12, the                 particular, if a user Submits a response to a vote/poll item,
user is able to Select the font in which at least Some portion          the Server compares the identity of the user Submitting the
of a vote/poll question will be presented to discussion                 response to the database item representing the vote/poll item
participants using the font pull down menu 1202. Similarly,        60   to determine if the user's identity already exists in a list of
the user is able to Select the size of at least Some portion of         users that have responded. If the user's name appears as
the question using the font size pull down menu 1204.                   having previously Submitted a response, then that user's
Controls may also be provided for allowing at least Some                Submission may be discarded. In a particular embodiment,
portion of the question to be presented to users in bold text           once a user has cast a vote, the “vote” button 1160 does not
1206, italicized text 1208, underlined text 1210, left justified   65   appear or appears "grayed out.” Access to a vote/poll item
text 1212, centered text 1214, and right justified text 1216.           in order to edit or delete that item is controlled as described
In this embodiment, the create dialog box 1200 also includes            above.
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 24 of 26


                                                    US 6,230,185 B1
                             17                                                                      18
   Licensing and Distribution                                            Once generated, the license String is transmitted to the
  A method and apparatus for distributing the product to              requestor. AS noted above, the license String may be trans
users that ensures only licensed users are able to use the            mitted via network means, by mail, by telephone, or in
product will now be now described. Although the method                perSon. The product receives the license String input by the
and apparatus will be described in relation to the Systems            requestor (step 1308). The requestor may input the license
described above, it should be understood that the distribu            String by typing the license String into an entry field provided
tion methods and Systems described may be used generally              by the product.
for any product. Referring now to FIG. 13, the steps to be               The product verifies the license String input by the
taken to electronically distribute and control access to a            requester (step 1310) by, in some embodiments, verifying
product are shown. A request for the product to be distrib            that the check Sum is accurate. In other embodiments, the
uted is received (step 1302). The product request may be              license String is verified by decrypting the encrypted String.
received via network means, by mail, by telephone, or in              Once the license String has been decrypted, the alphanu
perSon. For embodiments in which product requests are                 meric input String may be analyzed to determine if it is a
received via network means, the product requests may be               valid string (step 1312). In some embodiments, this is
                                                                 15   accomplished by determining whether certain elements of
received by a Server node. The Server node receiving the              the String fall within logical parameters, Such as String
request, in one embodiment, both Stores the product and               generation date. For example, in this embodiment, if a String
receives the request. In other embodiments, the Server may            indicates that it was generated in a year before computers
also respond to the received requests. In Still other                 were invented, the String is likely invalid. In other
embodiments, the Server receiving the requests may not                embodiments, a checksum may be used in addition to an
Store the product but instead may communicate with other              encryption technique. In these embodiments the Strings
Servers which Store the product and respond to the request            validity is determined by ensuring that a valid check Sum is
when notified by the Server node receiving the product                produced. If the product determines that the String is invalid,
request.                                                              then access is denied to the requestor (Step 1314).
  After a product request is received, a license String is       25   Alternatively, if the license String is valid then the requester
generated (Step 1304). The license String is generated Sub            is allowed access to the product (step 1316).
Stantially at the time the request is received. The String may           In one particular embodiment, the license String entered
be generated upon receipt of the request but not transmitted          by a user is validated in the following manner. The human
to the requestor until payment is verified, or the String may         readable String entered by the user into the product is
be generated after payment is verified. The license String            translated into its binary representation which consists of
may be derived from information associated with the                   two parts: the license data and the validation data. AS noted
product, information associated with the request, or other            above, the binary data encoding is reversible and, therefore,
information that allows the license string to be verified when        the human readable character String can be used to recover
                                                                      the binary data String generated as described above. Using
entered into the product by a user to gain access to the         35   the example described above, if binary data is converted into
product. In Some embodiments, the license String may be               a human readable String using ASCII character codes, then
generated from the version of the product that is to be               recovery of the binary data requires only that the conversion
delivered. In other embodiments, the license String may be            from character code to binary data be performed. The binary
generated based on the creation date of the product, or the           license data recovered from the human readable String is
date of the product request. In the foregoing description,       40   used to generate a new set of binary validation data for the
reference made to date should be understood to include both           license. The generated validation data is compared to the
date as well as date and time together. In one embodiment,            validation data encoded in the license String. If the generated
the license String is generated using a checksum which may            validation data exactly matches the encoded validation data
be validated by the product before allowing a user access. In         then the license is accepted as valid, that is, the license String
other embodiments, the license String is generated using         45   has not be altered or otherwise Subjected to tampering.
block ciphers. In Still other embodiments the license String             Alicense String may allow one or more users access to the
is generated using a symmetric Stream cipher Such as RC2,             product. For the Systems described previously, license
RC3, RC4, or RC5. In one particularly preferred                       Strings are entered into the product via a dialog box, and a
embodiment, the license String is generated using the MD5             license String allows users of a particular facility access to
message digest algorithm, which takes a message of arbi          50   the product. Such a license will be referred to as a facility
trary length as input and produces a 128-bit output.                  license. In one embodiment, the identity of particular autho
   In one particular embodiment, the license String is gen            rized users is associated with a license String when it is
erated in the following manner. A data Structure is generated         entered, and only those particular users are granted access to
containing the current time, the type of license to be                the product. In other embodiments, the license String enables
generated, the number of users to be authorized by the           55   a predetermined number of users to access the product and
license, and a randomly generated number. Validation data is          any users are allowed access to the product provided that the
generated based on the created data Structure and a Secret            total number of users does not exceed the predetermined
key using the MD5 encryption algorithm. The binary data               number of authorized users.
representing the data Structure and the validation data is               In another implementation, an organization may provide
encoded into a 24 character human readable String com            60   multiple facilities for use by its members. In this
prised of uppercase English characters (excluding capital             embodiment, it is desirable to provide a license to the
“O'” and capital “I”) and the digits 2 through 9 inclusive.           organization that allows members of the organization to use
Encoding the binary data into the human readable String may           any facility. Such a license will be referred to as an enter
be done in any reversible fashion. For example, the binary            prise license. An enterprise license is Stored in a central
data can be viewed as a series of 8-bit ASCII character          65   repository that can be accessed by all facilities. In one
codes, resulting in an alphanumeric String generated by the           embodiment, the enterprise license is Stored on a Separate
binary data.                                                          Server and all facilities access the licenses on that Server. In
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 25 of 26


                                                       US 6,230,185 B1
                               19                                                                      20
other embodiments, a Server that hosts a facility may also                  2. The method of claim 1 further comprising,
Store the enterprise license. For embodiments in which                      Storing discussion group data with the project data; and
particular users are identified by the enterprise license, each             processing the discussion group data with the project data
Such user will appear in the authorized user list for each
facility.                                                                      and the template file to generate the HTML page for
   AS an illustrative example, consider an enterprise having                   display.
two facilities: Facility A and Facility B. If users I, J, and K             3. The method of claim 1 further comprising, enabling the
are Specifically authorized by the enterprise Server, then                collaborators to add to the discussion included in the HTML
users I, J, and K may access either Facility A or Facility B.             page.
Put another way, users I, J, and K appear on a list of                       4. The method of claim 1 further comprising embedding
authorized users Stored by a main Server, and Facility A and              the discussions within the HTML page.
B access the main Server to construct their local list of
authorized users.                                                            5. The method of claim 1 further comprising including an
   When, for example, user Kattempts to access Facility B,                item in the HTML page and enabling the collaborators to
Facility B first checks any local facility licenses to determine          asSociate the discussion with the item included on the
if K is an authorized user. If no facility licenses exist, or if     15   HTML page.
Kis not authorized by an existing facility license or licenses,              6. The method of claim 1, wherein the discussion includes
Facility B checks for an enterprise license. If no enterprise             a plurality of topics, and the method further comprises,
license exists, or if an existing enterprise license or licenses          displaying a delineation between each of the plurality of
does not authorize user K, then access to Facility B is denied            topics.
user K.                                                                      7. The method of claim 1 further comprising,
   Access to a facility may be controlled by one or more                     providing an indication of a plurality of items on the
enterprise licenses, one or more facility licenses, or any
combination of facility licenses and enterprise licenses.                       HTML page;
Each license has its own license String that must be entered                 displaying an embedded discussion among the collabo
into the product to allow access. In the example described           25         rators on the HTML page; and
above, a single enterprise license can authorize both a core                 Visually associating the embedded discussion with one of
Set of users for all facilities as well as a number of local users
for each facility. An enterprise Server may, as described                       the plurality of indicated items on the HTML page.
above, maintain a list of authorized users containing I, J., K.              8. The method of claim 1 further comprising, including a
An enterprise license allowing five users access to the                   vote/poll item on the HTML page.
product allow I, J, and K to acceSS any facility in the                     9. The method of claim 1 wherein the data stored in the
enterprise that is associated with the enterprise Server main             database includes an indication that the HTML page
taining the list of authorized users. A fourth user, user M,              includes at least one vote/poll item embedded within the
may desire to be added to the local authorized user list for              discussion.
one of the facilities. Before the facility adds user M to its        35     10. The method of claim 9, wherein the discussion
local list of authorized users, it determines if the number of            includes discussion entries and the method further
users in its authorized user list after adding M exceeds the              comprises, embedding the vote/poll item between the dis
number of users authorized by any local facility license plus             cussion entries.
any enterprise license. If not, then user M is added.
   In Some embodiments, the product may be fully func                        11. The method of claim 8 further comprising, enabling
tional when distributed. In these embodiments, the product           40   the collaborators to cast a single vote via the Vote/pole item.
may be configured to disable itself within a predetermined                   12. The method of claim 8 further comprising, enabling
period of time unless a valid license String is entered. Data             the collaborators to cast multiple votes via the vote/pole
entered by users while the product was in its “trial” period              item.
may be made read-only, in order to preserve user work                        13. The method of claim 8 further comprising, enabling
product. In certain of these embodiments, license Strings            45   the collaborators to cast write-in votes via the vote/pole
may be generated that extend the “trial” period by a prede                item.
termined amount of time.                                                     14. The method of claim 8 further comprising, requiring
   While the invention has been particularly shown and                    the collaborators to cast a vote in response to the vote/poll
described with reference to Specific preferred embodiments,               item being included in the HTML page.
it should be understood by those skilled in the art that             50      15. The method of claim 8 further comprising, prompting
various changes in form and detail may be made without                    the collaborators to respond to the vote/poll item.
departing from the Spirit and Scope of the invention as                      16. The method of claim 8 further comprising, enabling
defined by the appended claims.                                           the collaborators to respond to the Vote/pole item, wherein
  What is claimed is:                                                     responses to the Vote/poll item are not displayed.
  1. A method for facilitating communication between                 55      17. The method of claim 1 further comprising, enabling
collaborators in a network environment, the method com                    the collaborators to cast VoteS associated with the discus
prising the Steps of                                                      SO.
   Storing project data associated with an HTML page to be                  18. The method of claim 17 further comprising, display
     displayed to a collaborator and including an indication              ing the votes cast by each of the collaborators to all of the
     that the HTML page includes at least one discussion             60   collaborators.
      among collaborators,                                                   19. The method of claim 1 wherein the discussion com
   Storing a template file associated with the HTML page                  prises a plurality of entries and the method further
   processing the Stored project data in conjunction with the             comprises, Visually indicating on the HTML page to which
     stored template file to generate the HTML page for                   of the collaborators each of the entries is attributable.
     display wherein the HTML page includes a discussion             65     20. The method of claim 19 further comprising,
      among collaborators, and                                              enabling the collaborators to provide a response to a
   displaying the HTML page to the collaborators.                             particular one of the plurality of entries, and
    Case 6:20-cv-00804-ADA Document 47-22 Filed 02/23/21 Page 26 of 26


                                                     US 6,230,185 B1
                             21                                                                   22
  Visually indicating on the HTML page that the response is            Storing a template file associated with the page,
     provided to the particular one of the plurality of entries.       processing the Stored project data in conjunction with the
  21. A method for facilitating communication between                     Stored template file to generate the page for display,
collaborators in a network environment, the method                       wherein    the page
comprising,                                                        5        |lab          d includes a discussion among
  Storing project data associated with a page to be displayed             CO a Orators, an
    to a collaborator and including an indication that the             displaying the page to the collaborators.
    page includes at least one discussion among
    collaborators,                                                                         k   .   .   .   .
